1

2                                                                              JS-6

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   ADAM PERZOW,                             )   Case No.     2:19-cv-02318-R-FFM
                                              )
12                      Plaintiff(s),         )
                                              )
13                                            )   ORDER OF DISMISSAL
                  v.                          )   BY LACK OF PROSECUTION AS TO
14                                            )   DEFENDANTS KENGES RAKISHEV AND
     MOSHE HOGEG, et al.,                     )   JOSEPH CHEN
15                                            )
                                              )
16                                            )
                        Defendant(s).         )
17                                            )
                                              )
18

19         Plaintiff was ordered to show cause in writing by not later than June 26, 2019 why this

20   action should not be dismissed for lack of prosecution as to the remaining defendants Kenges

21   Rakishev and Joseph Chen;

22         WHEREAS, this period has elapsed without any action by plaintiff.

23         The Court hereby DISMISSES this instant action for lack of prosecution as to defendants

24   Kenges Rakishev and Joseph Chen.

25

26   Dated: July 18, 2019

27                                                       HONORABLE R. GARY KLAUSNER
                                                         UNITED STATES DISTRICT JUDGE
28
